Judgment unanimously affirmed. Memorandum: Petitioner was sentenced in Supreme Court, Kings County, on November 1, 1974 for robbery, first and second degrees and grand larceny, third degree, and three indeterminate terms were imposed upon him, 0 to 10 years for each of the robbery counts and 0 to 4 years for the grand larceny count. In April, 1976 the Board of Parole gave him a parole release hearing and ordered him held until April, 1978, stating its reasons as follows: "1—The seriousness of the crime. 2—The time is necessary in order to participate in programs that is necessary to further advance your rehabilitation.” Special Term dismissed petitioner’s article 78 petition to require a further statement from the Board of Parole, the court finding the reasons given to be meaningful and sufficient. We agree (see Matter of Ebbs v Regan, 54 AD2d 611; People ex rel. Ganci v Henderson, 54 AD2d 609; Matter of Watkins v Caldwell, 54 AD2d 42). (Appeal from judgment of Cayuga Supreme Court—art 78.) Present— Cardamone, J. P., Simons, Dillon, Goldman and Witmer, JJ.